DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CLINTON DINNALL,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2277

                          [October 12, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Scherer,
Judge; L.T. Case No. 07-12203 CF10B.

   Clinton Dinnall, Wewahitchka, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.